Citation Nr: 1422727	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1969; the Veteran was awarded the Vietnam Service Medal with two battle stars for his service in the Republic of Vietnam during his period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and tinnitus, but awarded service connection for a depressive disorder and assigned a noncompensable evaluation for that disability, effective July 24, 2009.

During the pendency of the appeal, the Veteran was awarded service connection for PTSD in an August 2011 rating decision and his psychiatric disorder was re-characterized accordingly and evaluated as 30 percent disabling, effective July 24, 2009.  The Board has characterized the issue on appeal in order to reflect this award of benefits.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2012; a transcript of that hearing is associated with the claims file.

(The issues of service connection for hearing loss and higher evaluation for his psychiatric disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

By resolving reasonable doubt in the Veteran's favor, his currently diagnosed tinnitus is shown to have started during his military service.


CONCLUSION OF LAW

The Veteran likely has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran has indicated that he was subjected to acoustic trauma as a result of his military service; specifically, he testified at his July 2012 hearing and in several statements prior to his hearing, as well as at his VA examinations and audiological treatment with VA, that during his service in the Republic of Vietnam an explosion occurred and he was knocked over from the concussion of that explosion.  He indicated that he lost hearing for a period of time after that explosion, and that he reported to a medic that he had a ringing in his ears; he did not seek any formal treatment at that time because others were more seriously injured.  He further testified that his tinnitus has been persistent since that time.  

Based on the foregoing, the Board finds that the Veteran's in-service acoustic trauma is consistent with his service as a bridge specialist/engineer in the Republic of Vietnam, as noted on his Form DD-214.  See 38 U.S.C.A. § 1154(a) (West 2002).  With regards to the nexus, the Board notes that the Veteran is especially competent to report onset of his symptoms and the course of those symptoms since onset, particularly with regard to tinnitus, which is not normally observable to others.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Board notes that the Veteran underwent a VA examination in November 2009, at which time the examiner acknowledged the Veteran's complaints of tinnitus since service, but noted that the examination was the first claim of a service-related disability.  "It is this examiner's opinion that the Veteran's complaint of tinnitus . . . is too remote from time of service to be service-related."  The examiner noted that the claims file was not available for review at that time and noted that her opinion might change based on claims file review.

The Veteran underwent a second VA examination in May 2012, in which that examiner opined: "Based on lack of evidence in the claims file and the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the Veteran's complaint of tinnitus is less likely than not related to military service."

The Board finds that both examiners relied on the fact that the Veteran did not officially report tinnitus during service or for many years thereafter.  The failure to provide such a report does not make the Veteran's current statements about onset and continuity untrue.  The Board notes that those opinions do not address the Veteran's competent and seemingly credible statements.  Instead, the fact that the Veteran did not file a claim for tinnitus prior to 2009 is essentially the entire rationale for their negative opinions.  

The Board acknowledges that there was no report of tinnitus or ringing in his ears in his service treatment records, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  However, in general, the absence of evidence is not substantive negative evidence.  See Horn v. Shinseki, 25 Vet. App. 231, 239-40 (2012).

By resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether his tinnitus began in or was incurred in military service.  The Veteran's competent and credible statements regarding onset of and continuity of that disorder since the explosion during his combat service in the Republic of Vietnam is unrefuted by the remaining record.  

Accordingly, the Board finds that tinnitus is shown to have begun in, was incurred in, or was otherwise related to service and service connection for tinnitus is therefore warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to his rating claim, the Veteran's last VA examination of his psychiatric disability was in March 2012.  At his July 2012 hearing, the Veteran indicated that he suffered from lack of concentration, panic attacks, temper issues, sleep impairment, nightmares, etc.  The Board notes that some of those claimed symptoms, particularly the panic attacks, were not noted at the March 2012 VA examination.  Thus, it appears to the Board that the Veteran's psychiatric disability may have worsened since his last VA examination.  A remand is therefore necessary in order to obtain another VA examination of the Veteran's psychiatric disability so that it may be adequately assessed on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Next, with respect to the Veteran's hearing loss, the most recent May 2012 VA examiner's opinion indicated that the merely the lack of proximity between the Veteran's service and the current examination meant that his hearing loss was less likely related to his service.  The Board finds that this rationale is completely inadequate.  

Furthermore, during his hearing, the Veteran testified that during military service he lost his hearing for a period of time following an explosion; the Board additionally notes that the Veteran's hearing acuity appears to have undergone a change from his enlistment examination in January 1966 to his separation examination in November 1968.  Neither of the VA examiners has discussed these facts with regard to whether the Veteran's current hearing loss can be related to military service, to include the significant noise he was subjected to during service.  A remand is therefore necessary in order to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Chicago VA Medical Center, or any other VA medical facility where the Veteran may have received treatment or undergone evaluation since June 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hearing loss or psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and depression and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of his service.  

The examiner should specifically address the Veteran's history of an explosion with subsequent period of loss of acuity during his service in the Republic of Vietnam, as well as the noted hearing test differences from his enlistment to separation examinations.  The examiner should discuss what, if any, impact such evidence has respecting the Veteran's contentions that his hearing loss began in or was the result of military service, to include acoustic trauma suffered therein.

The examiner must also address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service.  The examiner should also consider the November 2009 and May 2012 examiners' opinions and reconcile any conclusions with those reports.  All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for hearing loss and higher evaluation for PTSD with depression.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


